Title: To George Washington from James McCallmont, 25 February 1792
From: McCallmont, James
To: Washington, George



sr
Philadelphia Febry 25th 1792

Disappointed in my first application for Office, I hope your Excellency will excuse a second direction of my wishes to it, tho’ they are not pointed to any one in particular; and as there are some claims, Individuals may have ’on Government, which may be considered operating as secondary motives in the disposal of them, I would beg leave, in order to state mine, to be indulged in giving a few of the out-lines of my life during the War.
In the Year 1776 having finish’d my studies, I came up to Philadelphia fill’d with the Ardor & Enthusiasm peculiar to Americans at that Period, with a view of entering into the Service of my Country; by the advice of my friends, I was directed to that Line, in which, while I was accomplishing my wishes, I might derive benefits to myself by an increase of practical knowledge in a Profession, which was to be the principal Source of my future Subsistence—Understanding there were no Vacancies, in the Army, I obtain’d an appointment in the Navy, as Surgeon of the Brigantine Lexington of sixteen Guns, Capt. Hallock Commander, who after sometime was ordered to Cape Francois for Arms, Ammunition and Clothing for the Troops—The twentieth of December, upon our return, we were captur’d by the Pearl Frigate early in the morning—a beginning Storm prevented them taking out more than the supposed navigating Officers, and a few of the principal Seamen, replacing them with an Officer and Crew of their own, with orders to lay by the Frigate, ’till the Abatement of the Gale—The succeeding night, we broke open the Hatches and with little contest got possession of the Vessel—After getting her under way, and scudding about four hours, we were again necessitated, from the severity of the Storm, to heave her too—The loss of our Sea-Officers united to the Idea of liberating themselves from Captivity were considered

as removing all Ties of subordination and distinction—Therefore in a general Consultation for future measures to be pursued, it appear’d to be the almost unanimous Voice to run her on shore upon the first land we should make, and save themselves, principally urged to it from their ignorance of Navigation and the dread of punishments if recaptured—Conscious of the difficulties to be encountered in a Procedure of this Nature, the deprivation of every merit acquired, as well as the possibility of saving the Vessel and Cargo, from some Knowledge I had obtained in the Theory of Navigation, previous to my Study of Medicine—I opposed it by pointing out the Obstacles attendant upon their Proposition, the honor and probable Reward accruing from saving the Vessel and Cargo with the advantages arising from it to their Country; at the same time, I endeavour’d to infuse in them, a Confidence in my Knowledge, which I possess’d not myself—I succeeded, and as happily succeeded in making the Capes of Virginia in five days, and Baltimore in twelve—Upon our Arrival, the Sailors went in a body to the Honble Congress then sitting in Baltimore requesting a Salvage in the Vessel and Cargo recaptured—from the Sailors, I understood, that Congress promised, as soon as an Estimate of the Vessel and Cargo could be made, they should receive as a Gratuity one half, and as an immediate recompence two months wages—I made no application myself; diffidence, as well as conceiving the adopted one best, prevented me—Relying upon these Promises the Vessel and Cargo was not libel’d—The Death of my Father, at this time, necessitating me to go to Delaware, I obtain’d a Furlough, but was puntual in my return—Upon my Arrival in Baltimore I found the Crew dispersed, no more recompence intended, the Brigantine fitted out for a Cruise, and a new Surgeon appointed, upon a Supposition, I should not return within the limits of my Furlough—I made no application for a reinstatement, but set off for Philadelphia and was appointed Surgeon of the Ship Xebeck then laying in the River, on board of which, I continued ’till the Capture of Mud-Island-fort, burning the Vessels &c. then with others retreated up to Borden-town—I remain’d there about a Month without a Prospect of Employment—tired of a life so inactive, I resigned, made application in the Army and received the appointment of Surgeon in the Second Maryland Regiment, with which I continued a Year and a

half, at the Expiration of which, some circumstances inducing me to resign—I went to Sea, which I continued to follow either as Surgeon or Capt. of Marines on board of Lettre Marques or Privateers, ’till the conclusion of the War, during which time I was at the capturing of forty Sail of Vessels and a thousand Prisoners (and pardon me for saying, that I never received from the first, more than I was entitled to from a general Division nor never unnecessarily wounded the feelings of the last)—I was twice captured myself, being part owner of each Vessel, I was taken in; so that at the Close of the War, I found myself a Prisoner, and in the same pecuniary Situation, I was in at its Commencement; and tho’ near three Years in the Service cut off, by an Act of the Legislature from every Prospect of Depreciation; but in the Eye of Justice it lessens not the claim nor has it removed the stipulated Debt—I have since pursued a Profession never consonant to my feelings, & was it not for a small Property, I possess independent of it, hardly adequate to the support of my Family—In the Recapture of the Brigantine, which I have mention’d, I claim not more than a share in the mingled merit with others, but I conceive I can stand forward, as a principal and leading Cause in saving the recaptur’d property to my Country, a Property not less than forty thousand Pounds, and that at a time when it’s Nominal was it’s least Value—Seeing every other Road bar’d to restitution or Recompence, I have taken this; if I have mistaken it now, I hope your Excellency will excuse me nor consider this Sketch as intrusive—Prompted by Self in this application (an application known only to myself) yet would I rather sacrafice it, than attempt a Trust, I was inadequate to; nor have I the most distant Idea, they would weigh one moment with your Excellency, were the Essentials for the proper execution of Office were defective, of these others can best judge—a Stranger to your Excellency to Mssrs Read and Vining myself and Connexions are well known, from them I could probably obtain the necessary requisite Recommendation. I am sr with the highest Respect Your Excellency’s very humbl. Servt

James McCallmont

